Exhibit 99.1 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES ITURAN LOCATION AND CONTROL LTD. PRESENTS RESULTS FOR THE FOURTH QUARTER AND FULL YEAR 2012 Full Year Revenues of $150 million and EPS of $1.19 AZOUR, Israel – February 19, 2013 – Ituran Location and Control Ltd. (NASDAQ: ITRN, TASE: ITRN), today announced its consolidated financial results for the quarter and year ended December 31, 2012. Highlights of the Fourth Quarter of 2012 · Revenues of $38.2 million growing 3.4% year-over-year; in local currency term revenues grew 8.5% year-over-year; · A 14 thousand quarterly increase in net subscribers to a record of 667 thousand subscribers as of December 31, 2012; · Gross margin at 49.3% and operating margin at 21.0%; · EBITDA of $12.2 million at 31.8% of revenues; · Operating profit of $8.0 million growing 15% compared with $7.0 million in the fourth quarter of 2011 (excluding the legal expenses related to ICMS in Brazil); · Generated $9 million in operating cash flow; ended the quarter with $34.2 million in net cash and equivalents; · Dividend of $7.0 million declared for the quarter; Fourth Quarter 2012 Results Revenues for the fourth quarter of 2012 were $38.2 million, representing a 3.4% growth from revenues of $37.0 million in the fourth quarter of 2011. 76.2% of revenues were from location based service subscription fees and 23.8% from product revenues. Revenues from subscription fees were $29.1 million, an increase of 2.4% over the same period last year. In local currency terms, subscription revenues grew by 8.5% compared with the fourth quarter of last year due to the increase in the subscriber base, which expanded from 623,000 as of December 31, 2011, to 667,000 as of December 31, 2012. Product revenues were $9.1 million, an increase of 6.6% compared with the same period last year. Gross profit for the fourth quarter of 2012 was $18.8 million (49.3% of revenues), an increase of 0.9% compared with $18.7 million (50.5% of revenues) in the fourth quarter of last year. Operating profit for the fourth quarter of 2012 was $8.0 million (21.0% of revenues), compared with an operating loss of $0.3 millionin the fourth quarter of 2011. In the fourth quarter of 2011, the Company made a provision for $7.3 million in legal expenses related to ICMS in Brazil. EBITDA for the quarter was $12.2 million (31.8% of revenues), compared to an EBITDA of $3.7 million (9.9% of revenues) in the fourth quarter of 2011. Financial expense in the fourth quarter of 2012 was $28 thousand compared with a financial income of $671 thousand in the fourth quarter of 2011. Net profit was $4.4 million in the fourth quarter of 2012 (11.5% of revenues), compared with a net profit of $1.6 million (4.3% of revenues), as reported in the fourth quarter of 2011. ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES Fully diluted EPS in the fourth quarter of 2012 was US$0.21, compared with fully diluted EPS of US$0.08 in the fourth quarter of 2011. Cash flow from operations during the quarter was $9 million. Full Year Results Revenues for 2012 reached $150.3 million. This is an decrease of 6.1% over revenues of $160.2 million in 2011.In local currency terms, revenues grew by 4% compared with 2011, due to the increase in subscriber base. Gross profit for 2012 was $74.2 (49.3% of revenues), compared with $79.4 million (49.6% of revenues) in 2011. Operating profit for 2012 was $29.9 million (19.9% of revenues) compared with an operating profit of $26.6 million (16.6% of revenues) in 2011. EBITDA for the year was $44.6 million (29.7% of revenues) compared to an EBITDA of $43.6 million (27.2% of revenues)in 2011. Net income in 2012 was $24.9 million (16.6% of revenues) or fully diluted earnings per share of $1.19. This is compared with a net income in 2011 of $21.3 million (13.3% of revenues) or fully diluted earnings per share of $1.01. Cash flow from operations for 2012 was $32.5million. As of December 31, 2012, the Company had net cash, including marketable securities and deposits for short and long term, of $34.2 million or $1.63 per share. This is compared with $39.7 million or $1.89 per share as of December 31, 2011. Dividend For the fourth quarter of 2012, a dividend of $7.0 million was declared in line with the Company’s stated policy of issuing at least 50% of net profits in a dividend, onyearly basis. For the full year of 2012, Ituran has declared a cumulative $17.2 million in dividends, amounting to 69% of net income for 2012. Eyal Sheratzky, Co-CEO of Ituran said, “Overall, we are happy with our performance in 2012. Following the changes we implemented in Brazil, the second half of 2012 has demonstrated that this strategy was successful. Our subscriber base is now growing at a rate in line with our long-term targets and our operating margins have been steadily improving throughout the year. In fact, these results make apparent the operating leverage in our model, which enables a large portion of our increase in revenue to fall straight to the operating profit line. Over 2012, we continued to share the fruits of our success and reward the support of our shareholders, distributing a total of $17.2 million. ” 2 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES Conference Call Information The Company will also be hosting a conference call later today, February 19, 2013 at 9am ET. On the call, management will review and discuss the results, and will be available to answer investor questions. To participate, please call one of the following teleconferencing numbers. Please begin placing your calls a few minutes before the conference call commences. If you are unable to connect using the toll-free numbers, please try the international dial-in number. US Dial-in Number: 1 ISRAEL Dial-in Number: 03 918 0610 CANADA Dial-in Number: 1 INTERNATIONAL Dial-in Number:+ At: 9:00am Eastern Time, 6:00am Pacific Time, 4:00pm Israel Time For those unable to listen to the live call, a replay of the call will be available from the day after the call in the investor relations section of Ituran's website. Certain statements in this press release are "forward-looking statements" within the meaning of the Securities Act of 1933, as amended. These forward-looking statements include, but are not limited to, our plans, objectives, expectations and intentions and other statements contained in this report that are not historical facts as well as statements identified by words such as "expects", "anticipates", "intends", "plans", "believes", "seeks", "estimates" or words of similar meaning. These statements are based on our current beliefs or expectations and are inherently subject to significant uncertainties and changes in circumstances, many of which are beyond our control. Actual results may differ materially from these expectations due to changes in global political, economic, business, competitive, market and regulatory factors. About Ituran Ituran provides location-based services, consisting predominantly of stolen vehicle recovery and tracking services, as well as wireless communications products used in connection with its location-based services and various other applications. Ituran offers mobile asset location, Stolen Vehicle Recovery, management & control services for vehicles, cargo and personal security. Ituran’s subscriber base has been growing significantly since the Company’s inception to over 667,000 subscribers distributed globally. Established in 1995, Ituran has over 1,300 employees worldwide, provides its location based services and has a market leading position in Israel, Brazil, Argentina and the United States. Company Contact International Investor Relations Udi Mizrahi udi_m@ituran.com VP Finance, Ituran (Israel) + Ehud Helft & Kenny Green ituran@ccgisrael.com CCG Investor Relations (US) +1 Financial Tables to Follow ** 3 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES Consolidated Financial Statements as of December 31, 2012 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES Consolidated Financial Statements as of December 31, 2012 Table of Contents Page Consolidated Financial Statements: Balance Sheets 2 – 3 Statements of Income 4 Statements of Cash Flows 5 CONSOLIDATED BALANCE SHEETS US dollars December 31, (in thousands) Current assets Cash and cash equivalents Investments in marketable securities - 68 Accounts receivable (net of allowance for doubtful accounts) Loan to former employee - Other current assets Inventories Long-term investments and debit balances Deposit in escrow Investments in affiliated company Investments in other company 82 80 Other non-current assets Deferred income taxes Funds in respect of employee rights upon retirement Property and equipment, net Intangible assets, net Goodwill Total assets - 2 - CONSOLIDATED BALANCE SHEETS US dollars December 31, (in thousands) Current liabilities Credit from banking institutions Accounts payable Deferred revenues Other current liabilities Long-term liabilities Long term loans - Liability for employee rights upon retirement Provision for contingencies Other current liabilities Deferred revenues Deferred income taxes Equity: Stockholders' equity Non - controlling interest Total equity Total liabilities and shareholders’ equity - 3 - CONSOLIDATED STATEMENTS OF INCOME US dollars US dollars (in thousands Year ended December 31, Three month period ended December 31, except per share data) Revenues: Location-based services Wireless communications products Cost of revenues: Location-based services (*) 11,650 (*) Wireless communications products (*) 7,739 (*) Gross profit Research and development expenses Selling and marketing expenses General and administrative expenses Other expenses (income), net Operating income ) Other (expenses) income ) - ) Financing income (expenses) , net ) Income (loss) before income taxes Income tax ) ) ) Share in income (losses) of affiliated companies, net ) Net income (loss)for the period Less :Net income attributable To non-controlling interest ) Net income attributable to thecompany Basic and diluted earningsper Shareof attributableto company’s Stockholders Basic and diluted weighted average Number of shares outstanding - 4 - CONSOLIDATED STATEMENTS OF CASH FLOWS US dollars US dollars Yearended December 31, Three months period ended December 31 , (in thousands) Cash flows from operating activities Net income for the year Adjustments to reconcile net income to net cash from operating activities: Depreciation, amortization and impairment of goodwill Exchange differences on principal of deposit and loans, net 55 ) 24 Gains in respect of trading marketable securities (2 ) ) - ) Increase in liability for employee rights upon retirement Share in lossesof affiliated companies, net 39 23 10 23 Deferred income taxes ) ) Capitallosseson sale of property and equipment, net 23 63 2 87 Decrease (increase) in accounts receivable ) Increase in other current assets ) increase in inventories ) Increase (decrease) in accounts payable ) ) ) Increase in deferred revenues Increase (decrease) in other current liabilities ) ) Litigationobligation - - - ) Net cash (provided by)operating activities Cash flows from investment activities Increase in funds in respect of employee rights upon retirement, net of withdrawals ) Capital expenditures ) Intangible assets expenditures - ) - ) Deposit in escrow - - Deposit ) ) ) Proceeds from sale of property and equipment 43 65 Sale of marketable securities 70 - Repayment of loan to former employee - - - Adjustment of proceedsreceived from sale of subsidiary - ) - ) Net cash(provided by) investment activities ) ) ) Cash flows from financing activities Short term credit from banking institutions, net ) ) ) Repayment of long term loans ) Dividend paid ) ) ) - Dividend paid to non-controlling interest ) Settlements of litigation obligation in connection with financial transaction ) ) Net cash(provided by) financing activities ) ) ) Effect of exchange rate changes on cash and cash equivalents ) ( 1,732 ) ) Net Increase(decrease) in cash and cash equivalents ) ) ) Balance of cash and cash equivalents at beginning of year Balance of cash and cash equivalents at end of year - 5 -
